Exhibit 99.2 THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE (A) ABSENCE OF (I) A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER THE SECURITIES ACT OR (II) AN OPINION OF COUNSEL TO THE HOLDER THAT SUCH REGISTRATION IS NOT REQUIRED OR (B) UNLESS SOLD PURSUANT TO RULE ACT. SECURED CONVERTIBLE PROMISSORY NOTE US$[] , 2007 Hong Kong, China FOR VALUE RECEIVED,NETWORK CN INC., a Delaware corporation (hereinafter called the “Borrower”), hereby promises to pay to [Name of the Investor], a company organized under the laws of the Republic of Ireland (the “Holder”) or its registered assigns or successors in interest or order, without demand, the sum of [(US$)], or if less, the aggregate principal amount of the borrowing outstanding (“Principal Amount”), plus accrued and unpaid interest thereon, on June 30, 2011 (the “Maturity Date”). This Secured Convertible Promissory Note (“Note”) has been entered into pursuant to, and is subject to, a Note and Warrant Purchase Agreement dated as of November 19, 2007 by and among the Borrower and the Holder, among others (the “Purchase Agreement”), and shall be governed by the terms of such Purchase Agreement.The securities represented by this Note are also subject to the Registration Rights Agreement and the Investor Rights Agreement.This Note is secured by the Security Documents. The following terms shall apply to this Note: ARTICLE I DEFINITIONS 1.1Definitions.Except as otherwise defined herein, each capitalized term used herein shall have the meaning assigned to it in the Purchase Agreement.As used in this Note, the following terms, unless the context otherwise requires, have the following meanings: (a)“Bridge Loan Note” means a six-month convertible note issued to Wei An Developments Limited on November 12, 2007 in the principal amount of $5,000,000 and at the interest rate of 12% per annum. (b)“Bridge Loan Warrant” means a warrant issued to Wei An Developments Limited on November 12, 2007 to purchase a total of 250,000 shares of the Company’s Common Stock at an exercise price of US$2.3 per share and within two years after the issuance. (c)“Broker’s Warrant” meansthe warrant issued to * on September 10, 2007 to purchase a total of 300,000 shares of the Company’s Common Stock at an exercise price of US$3.0 per share and within two years after the issuance. (d)“Common Stock Equivalent” means any shares, securities, exchangeable securities, subscription rights, options or other obligations of the Borrower which are by their terms capable of being subscribed, exchanged, exercisable or otherwise convertible into any Common Stock of the Borrower. (e)“ESOP” means (i) the 2004 Stock Incentive Plan filed as an exhibit to the Company’s registration statement on form S-8 filed with the SEC on April 22, 2004 ; (ii) the 2007 Stock Option / Stock Issuance Plan filed as an exhibit to the Company’s proxy statement on form 14A filed with the SEC on October 19, 2007; it being understood that no more than *%, *%, *%, *%, and the remaining of the total number of shares of Common Stock issuable under the ESOP shall be issued in November and December of 2007, 2008, 2009, 2010, and 2011, respectively. (f)“Exempt Issuance” means the issuance of (a) up to 7,500,000 shares of Common Stock under either the Company’s ESOP, subject to adjustment for reverse and forward stock splits, stock dividends, stock combinations and other similar transactions of the Common Stock that occur after the date of this Note, or to employees, consultants, service providers, officers or directors of the Borrower pursuant to any other stock or option plan duly adopted for such purpose by a majority of the non-employee members of the Board of Directors or a majority of the members of a committee of non-employee directors established for such purpose, (b) securities upon the exercise or exchange of or conversion of any securities issued hereunder and/or other securities exercisable or exchangeable for or convertible into shares of Common Stock issued and outstanding on the date of this Note, provided that such securities have not been amended since the date of this Note to increase the number of such securities or to decrease the exercise, exchange or conversion price of such securities. (g)“Permitted Indebtedness” means (a) the indebtedness evidenced by this Note, (b) the Indebtedness existing on the date of this Note and set forth on the Most Recent Balance Sheet, (c) lease obligations, purchase money indebtedness of up to $2,000,000, in the aggregate, incurred in connection with the acquisition of capital assets and lease obligations with respect to newly acquired or leased assets and (d) indebtedness that is expressly subordinate to the Notes pursuant to a written subordination agreement with the Holder and does not exceed$2,000,000 in the aggregate; and (e) trade payable and other accounts payable incurred in the ordinary course of business of the Company of up to $2,000,000 in the aggregate. (h)“Permitted Lien” means the individual and collective reference to the following: (a) Liens for taxes, assessments and other governmental charges or levies not yet due or Liens for taxes, assessments and other governmental charges or levies being contested in good faith and by appropriate proceedings for which adequate reserves (in the good faith judgment of the management of the Borrower) have been established in accordance with GAAP and duly reflected in the Financial Statements; (b) Liens imposed by law which were incurred in the ordinary course of the Borrower’s business, such as carriers’, warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and other similar Liens arising in the ordinary course of the Borrower’s business, and which (x) do not individually or in the aggregate materially detract from the value of such property or assets or materially impair the use thereof in the operation of the business of the Borrower and its consolidated Subsidiaries or (y) are being contested in good faith by appropriate proceedings, which proceedings have the effect of preventing for the foreseeable future the forfeiture or sale of the property or asset subject to such Lien; and (c) Liens incurred in connection with Permitted Indebtedness under clauses (c) thereunder, provided that such Liens are not secured by assets of the Company or its Subsidiaries other than the assets so acquired or leased. ARTICLE II INTEREST 2.1Interest Rate.The Borrower hereby agrees to pay interest to the Holder in respect of the outstanding Principal Amount of this Note at a per annum rate equal to 3% (“Interest Rate”) in cash. Such interest shall accrue on the outstanding Principal Amount of this Note from and after the date hereof and shall be payable semi-annually in arrears with the first interest payment due on December 31, 2007 and succeeding interest payments due on the last Business Day of eachJune and December thereafter. All computations of interest hereunder shall be made on the basis of a year of 360 days for the actual number of days (including the first but excluding the last day) occurring in the period for which such interest is payable. 2.2 Default Interest.Notwithstanding anything to the contrary contained in Section 2.1, upon the occurrence and during the continuation of any Event of Default (as defined below), Interest on the outstanding Principal Amount of this Note shall accrue at 25% per annum from the date of such Event of Default until the Redemption Price is paid in full (as defined below), payable on demand. 2.3 No Prepayment.The Borrower may not prepay all or any part of the Note at any time without the express written consent of the Holder. 2.4 Taxes. Any and all payments by the Borrower to or for the account of the Holder under this Note shall be made free and clear of and without deduction for any Taxes, except as required by Applicable Law.If the Borrower shall be required by any Applicable Law to deduct any Taxes from or in respect of any sum payable under this Note to the Holder, (i)the sum payable shall be increased as necessary so that after making all required deductions (including deductions applicable to additional sums payable under this ‎Section 2.4), the Holder receives an amount equal to the sum it would have received had no such deductions been made, (ii) the Borrower shall make such deductions, (iii) the Borrower shall pay the full amount deducted to the relevant taxation authority or other authority in accordance with Applicable Law, and (iv) as promptly as practicable after the date of such payment, the Borrower shall furnish to the Holder the original or a certified copy of a receipt evidencing payment thereof. ARTICLE III CONVERSION RIGHTS 3.1Holder’s Conversion Rights.The Holder shall have the right, but not the obligation, to convert all or a part of the outstanding Principal Amount of this Note, together with any accrued and unpaid interest thereon to the date of such conversion, into such number of fully paid and non-assessable Common Stock of the Borrower (the “Conversion Shares”), at any time prior to the Maturity Date, subject to the terms and conditions set forth in this Article 3, at a conversion price (the “Conversion Price”) per share of Common Stock calculated in accordance with Section 3.2. 3.2Conversion Price. (a)The initial conversion price (the “Initial Conversion Price”) shall be US$1.65, as proportionally adjusted for any subdivision, consolidation, reclassification or similar event of the Common Stock. (b)The Initial Conversion Price shall be adjusted downwards if the Actual EPS for the fiscal year ending 31 December 2008 is less than the 2arget as follows: 2008 Adjusted Conversion Price Initial Conversion Price X [1- (2arget - Actual 2008 EPS) / 2arget] (c)The Conversion Price then in effect (as adjusted if applicable) shall be further adjusted downwards if the Actual EPS for the fiscal year ending 31 December 2009 is less than the 2arget as follows: 2009 Adjusted Conversion Price Conversion Price then in effect X [1-(2009 EPS Target - Actual 2009 EPS) / 2arget] (d)The Conversion Price then in effect (as adjusted if applicable) shall be further adjusted downwards if the Actual EPS for the fiscal year ending 31 December 2010 is less than the 2arget as follows: 2010 Adjusted Conversion Price Conversion Price then in effect X [1-(2010 EPS Target - Actual 2010 EPS) / 2arget] (e)“EPS Target” means, for the fiscal years ending 31 December 2008, 2009 and 2010, the recurring earning per share of US$0.081, US$0.453, and US$0.699, respectively. Text marked by “*” has been omitted pursuant to a request for confidential treatment and was filed separately with the Securities and Exchange Commission. (f)“Actual EPS” for a fiscal year means the amount of fully diluted recurring earning per share calculated in accordance with the earning per share stated in the Borrower’s audited financial statements contained in its annual report filed with the U.S. Securities and Exchange Commission(the “SEC”) for such fiscal year. For the avoidance of doubt, the net income amount for a fiscal year used for the calculation of the Actual EPS shall exclude the following expenses or income for such fiscal year (without double counting): (i) accounting charges arising from or in connection with the issuance or conversion of the Notes and their embedded derivatives; and all other accounting charges related to the Notes and their embedded derivatives, if any, (ii) accounting charges arising from or in connection with the issuance or exercise of the Warrants, Bridge Loan Warrant and Broker’s Warrant; and all other accounting charges related to the Warrants, Bridge Loan Warrant and Broker’s Warrant, if any, (iii) the after tax amount of interest recognized in each of the relevant fiscal year associated with this Note and Bridge Loan Note, (iv) accounting income or charges arising from any changes or introduction of new accounting standards after the Initial Closing; and (v) any extraordinary gain or loss.The amount of each of the aforementioned items shall be determined in accordance with the GAAP.Furthermore, the number of shares used for the calculation of the Actual EPS shall exclude the number of (i) shares of Common Stock issued or issuable upon conversion of the Notes, (ii) shares of Common Stock issued or issuable upon exercise of the Warrants, (iii) shares of Common Stock and options issued or issuable under the ESOP in accordance with the GAAP, (iv) up to * or * in relation to the *of *; (v) shares of Common Stock issued or issuable upon exercise of the Bridge Loan Warrant, and (vi) shares of Common Stock issued or issuable upon exercise of the Broker’s Warrant. (g)In the event of any dispute with the calculation of Actual EPS for any fiscal year between the Borrower and the Holder, the Borrower and the Holder shall negotiate in good faith to resolve such disagreement; if resolution cannot be achieved within thirty (30) days from the date of the initial disagreement, the Borrower and the Holder shall jointly appoint an independent accounting firm with international reputation, who shall not be the auditors of the Borrower to resolve the dispute with respect to the calculation of the relevant Actual EPS, whose decision shall be final and binding upon the Borrower and the Holder.The fees and costs of the independent accounting firm incurred in the resolution of the amount of relevant Actual EPS in dispute shall be reasonably determined by the independent accounting firm and set forth in its decision, and shall be allocated between and paid by the Borrower, on the one hand, and the Holder, on the other hand, in inverse proportion to the extent they prevailed on the amount of relevant Actual EPS in dispute. (h)If the Third Closing fails to be completed before December 31, 2007, the EPS Target for 2008 shall be adjusted as follows: Adjusted 2arget 0.081 * [(365-X) / 365] Where X The actual number of days for the period commencing from January 1, 2008 to the date of the Third Closing. (i) In the event of any restatement of the Borrower’s audited financial statements at a date later than their publication in the Borrower’s annual report filed with the SEC for the relevant fiscal year, the Conversion Price then in effect shall be appropriately adjusted notwithstanding any earlier adjustment, provided that any restatement caused by changes to the GAAP itself shall not trigger any adjustment of the Conversion Price then in effect. (j) For the avoidance of doubt, any adjustment to the Conversion Price then in effect can only result in a downward adjustment.If the actual Conversion Price after adjustment is more than the Conversion Price then in effect, the Conversion Price shall remain unchanged. 3.3Conversion Procedures. (a)In the event that the Holder elects to convert this Note into Common Stock, the Holder shall give notice of such election by delivering an executed and completed notice of conversion (a “Notice of Conversion”) to the Borrower, which Notice of Conversion shall provide a breakdown in reasonable detail of the Principal Amount, accrued an unpaid interest and amounts being converted.The date specified in the Notice of Conversion, or if no date is specified, then the date of the delivery of the Notice of Conversion, shall be referred to as the “Conversion Date.”A form of Notice of Conversion to be employed by the Holder is annexed hereto as Exhibit A. (b)Pursuant to the terms of the Notice of Conversion, the Borrower shall deliver, or cause to be delivered, such number of Conversion Shares as determined pursuant to this Note via physical certificates. In the case of the exercise of the conversion rights set forth herein, the conversion privilege shall be deemed to have been exercised and the Conversion Shares issuable upon such conversion shall be deemed to have been issued upon the Conversion Date.The Holder shall be treated for all purposes as the beneficial holder of such shares of Common Stock, unless the Holder provides the Borrower written instructions to the contrary. (c)The number of Conversion Shares to be issued upon each conversion of this Note pursuant to this Article 3 shall be determined by dividingthe Principal Amount and accrued interest to be converted, if any, by the then applicable Conversion Price.No fractional shares of Common Stock shall be issued upon any conversion of this Note.In lieu of the Borrower issuing any fractional shares to the Holder upon any conversion of this Note,the Borrower shall make an adjustment and payment in cash to the Holder. 3.4Further Adjustment Events. (a)The Conversion Price and number and kind of shares or other securities to be issued upon conversion shall be subject to adjustment from time to time upon the happening of certain events while this conversion right remains outstanding, as follows: (i) Merger, Sale of Assets, etc.If (A) the Borrower effects any merger or consolidation of the Borrower with or into another entity, (B) the Borrower effects any sale of all or substantially all of its assets in one or a series of related transactions, (C) any tender offer or exchange offer (whether by the Borrower or another entity) is completed pursuant to which holders of Common Stock are permitted to tender or exchange their shares for other securities, cash or property, (D) the Borrower consummates a stock purchase agreement or other business combination (including, without limitation, a reorganization, recapitalization, spin-off or scheme of arrangement) with one or more persons or entities whereby such other persons or entities acquire more than the 50% of the outstanding shares of Common Stock (not including any shares of Common Stock held by such other persons or entities making or party to, or associated or affiliated with the other persons or entities making or party to, such stock purchase agreement or other business combination), or (E) any “person” or “group” (as these terms are used for purposes of Sections 13(d) and 14(d) of the 1934 Act) is or shall become the "beneficial owner" (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of 50% of the aggregate Common Stock of the Borrower (in any such case, a “Fundamental Transaction”), this Note, as to the Principal Amount thereof and accrued and unpaid interest thereon, shall thereafter be deemed to evidence the right to convert into such number and kind of shares or other securities and property as would have been issuable or distributable on account of such Fundamental Transaction, upon or with respect to the securities subject to the conversion right immediately prior to such Fundamental Transaction.The foregoing provision shall similarly apply to successive Fundamental Transactions of a similar nature by any such successor or purchaser. Without limiting the generality of the foregoing, the provisions of this Section shall apply to such securities of such successor or purchaser after any such Fundamental Transaction. (ii)Reclassification, etc.If the Borrower at any time shall, by reclassification or otherwise, change the Common Stock into the same or a different number of securities of any class or classes, this Note, as to the Principal Amount hereof and accrued and unpaid interest hereon, shall thereafter be deemed to evidence the right to convert into an adjusted number of such securities and kind of securities as would have been issuable as the result of such change with respect to the Common Stock immediately prior to such reclassification or other change. (iii)Stock Splits, Combinations and Dividends.If the shares of Common Stock are subdivided or combined into a greater or smaller number of shares of Common Stock, or if a dividend is paid on the Common Stock in shares of Common Stock, the Conversion Price shall be proportionately reduced in case of subdivision of shares or stock dividend or proportionately increased in the case of combination of shares, in each such case by the ratio which the total number of shares of Common Stock outstanding immediately after such event bears to the total number of shares of Common Stock outstanding immediately prior to such event. (iv)Share Issuance.So long as any amount of this Note is outstanding, if the Borrower shall issue any Common Stock except for Common Stock issued or issuable pursuant to an Exempt Issuance, prior to the full conversion or payment of this Note, for a consideration less than the Conversion Price then in effect(as adjusted if applicable), then, and thereafter successively upon each such issuance, the Conversion Price shall be reduced to such other lower issue price.For purposes of this adjustment, the issuance of any security or debt instrument of the Borrower carrying the right to convert such security or debt instrument into Common Stock or of any warrant, right or option to purchase Common Stock shall result in an adjustment to the Conversion Price upon the issuance of the above-described security, debt instrument, warrant, right, or option and again upon the issuance of shares of Common Stock upon exercise of such conversion or purchase rights if such issuance is at a price lower than the then applicable Conversion Price.For the avoidance of doubt, any issuance of shares of Common Stock issuable upon conversion of the Bridge Loan Note or exercise of the Bridge Loan Warrant shall trigger the adjustment under this Section 3.4 (a) (iv). (b)If the Borrower at any time or from time to time, prior to the full conversion of this Note, shall take any action affecting its Common Stock or share capital similar to or having an effect similar to any of the actions described in
